Title: The Commissioners to John Paul Jones, 22 August 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
      Sir
      Passi August 15 22 1778
     
     
      Your Letter from Brest of August the 15th is before us, and We are very sorry to hear that Reports so groundless are circulated to your Disadvantage. However We trust they will do you no lasting Injury, as Insinuations so grossly false seldom hurt any but the Maker and Propagator.
     
     We write this Letter that you may have it in your Powers to assure any Body you think proper, that, so far from turning you out of the service, your coming away from the Ranger to Paris was without our orders or Knowledge that on the sixteenth of June We gave you orders to return to America Commander of the Ranger and that this Destination was altered for no other Reason, than a Letter from M. De Sartine which We never solicited representing that he had occasion for your services, and requesting our Consent, which We readily gave, Supposing that you might be more serviceable to the Common Cause, in this Way, than in any other, that your Letter to Us of the 16 July, expressing your Willingness to drop the Dispute between you and Lieutenant Simpson, and to give up his Parole, was made as far as we know of your own voluntary Choice and certainly without any order or solicitation from Us.and that it appeared to Us to do honour to your Disposition, and your Character. And We hope that Lieutenant Simpson will consider it in the same Point of Light.
     
      We are, sir, with Respect, your most obedient servants.
     
     We have
    